U3-/5"
                               ELECTRONIC RECORD




COA#       01-12-01124-CR                        OFFENSE:        19.03 (Capital Murder)

           Casey Demon Carmon v. The State
STYLE:     ofTexas                               COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    174th District Court


DATE: 12/30/2014                 Publish: YES    TC CASE #:      1243459




                        IN THE COURT OF CRIMINAL APPEALS


         Casey Demon Carmon v. The State
STYLE:   of Texas                                     CCA #:
                                                                      I/I-/5*
         APPELLj}A/r>S                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:
DATE:      Oah?ls0ijr                                 SIGNED:                           PC:_

JUDGE:       fjA UAA,o4^—                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD